Citation Nr: 1741262	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1963 to June 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the RO in Winston-Salem, North Carolina, which denied the service-connection issues on appeal.

In the July 2016 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board as to the issues on appeal.  Subsequently, in August 2016, the Veteran requested in writing that the hearing request be withdrawn.  As such, the Board finds there is no hearing request pending at this time as the previous request has been withdrawn.  38 C.F.R. § 20.702(e) (2016).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with right rotator cuff tendonitis.

2.  During service the Veteran twice injured the right shoulder, once while pitching baseball and once after falling from a ladder.

3.  The currently diagnosed right rotator cuff tendonitis is related to the in-service right shoulder injuries.

4.  The Veteran is currently diagnosed with the bilateral foot disorders of hammer toes, hallux valgus, hallux rigidus, and pes cavus.

5.  During service the Veteran sought treatment for painful feet.

6.  The currently diagnosed foot disorders are related to the in-service foot treatment.

7.  The Veteran is currently diagnosed with degenerative joint disease (DJD) of the lumbar spine.

8.  During service the Veteran was treated for low back strain.

9.  The Veteran experienced "continuous" symptoms of DJD of the lumbar spine since service separation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right shoulder disorder of rotator cuff tendonitis have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for the bilateral foot disorders of hammer toes, hallux valgus, hallux rigidus, and pes cavus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for DJD of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision grants service connection for right shoulder, low back, and bilateral foot disorders, which is a total grant of benefits as to the issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, DJD, as arthritis, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply to the issue of service connection for a low back disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans' Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Veteran's Athletic History

At the outset, the Board will address the Veteran's athletic history.  VA received August 2014 lay statements from the Veteran's brother and sister.  Per the lay statements, prior to entering service the Veteran was a professional-level baseball player.  The record clearly documents this background, to include the Veteran being inducted in a University Athletic Hall of Fame.

In the Veteran's April 1965 Report of Medical History, completed at the time of service separation, the Veteran noted his usual occupation to be a professional baseball player.  Unfortunately, the evidence of record reflects that after separating from service the Veteran never played baseball again.  The Veteran has specifically advanced, including in a March 2017 statement, having to quit playing baseball due to pain related to the various injuries sustained during service.

During the course of this appeal, VA received some negative orthopedic nexus opinions; however, the Board finds these opinions to be inadequate, as such negative opinions failed to adequately address how the Veteran entered service as a professional-level baseball player and then exited service unable to play baseball at all due to bodily pain.  As the Board finds that there is sufficient other evidence of record to grant service connection for all of the issues on appeal, remand is not necessary to obtain new VA service-connection opinions.

Service Connection for Right Shoulder Disorder

The Veteran has advanced that a currently diagnosed right shoulder disorder is related one or more in-service right shoulder injuries.  Initially, the Board notes that a November 2014 VA shoulder examination reflects that the Veteran is currently diagnosed with right rotator cuff tendonitis.

Next, the Board finds that during service the Veteran twice injured the right shoulder, once while pitching baseball and once after falling from a ladder.  A September 1963 service treatment record conveys that the Veteran's right shoulder was treated after the Veteran fell from a ladder and was having difficulty raising the right arm above the head.  Per a March 1965 service treatment record, the Veteran received Cortizone injections into the right shoulder after it was injured while the Veteran was pitching baseball.

Finally, the Board finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the currently diagnosed right shoulder disorder is related to the in-service injuries.  

Per the report from the November 2014 VA shoulder examination, the VA examiner noted that the currently diagnosed right rotator cuff tendonitis was first diagnosed in 1965.  At the conclusion of the VA shoulder examination the VA examiner opined that it was at least as likely as not that the currently diagnosed right shoulder disorder was related to service.  Specifically, the VA examiner explained that the current right shoulder disorder was a continuation of the right shoulder symptoms, complaints, and treatments noted in the service treatment records.

The Veteran is currently diagnosed with right rotator cuff tendonitis, and during service the right shoulder was injured on multiple occasions.  A VA examiner has linked the currently diagnosed right shoulder disorder to the Veteran's in-service right shoulder symptoms and treatment.  While a VA examiner in December 2014 rendered a negative nexus opinion, for the reasons discussed above the Board finds this opinion to be inadequate.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the right rotator cuff tendonitis was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Bilateral Foot Disorder

The Veteran has advanced that one or more currently diagnosed bilateral foot disorders are related to in-service treatment for foot pain.  Initially, the Board notes that, per a November 2014 VA foot examination, the Veteran is currently diagnosed with the bilateral foot disorders of hammer toes, hallux valgus, hallux rigidus, and pes cavus.  

Next, the Board finds that during service the Veteran sought treatment for painful feet.  Service treatment records from August and September 1964 reflect that the Veteran was treated for bilateral foot pain problems.

Finally, the Board finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the currently diagnosed bilateral foot disorders are related to the in-service treatment for painful feet.  

At the conclusion of the November 2014 VA foot examination the VA examiner opined that it was at least as likely as not that the currently diagnosed bilateral foot disorders were was related to service.  Specifically, the VA examiner explained that the current bilateral foot disorders were a continuation of the bilateral foot symptoms, complaints, and treatments noted in the service treatment records.

The Veteran is currently diagnosed with multiple bilateral foot disorders and during service the Veteran sought treatment for bilateral foot pain on multiple occasions.  A VA examiner has linked the currently diagnosed bilateral foot disorders to the Veteran's in-service bilateral foot symptoms and treatment.  While a VA examiner in December 2014 rendered a negative nexus opinion, for the reasons discussed above the Board finds this opinion to be inadequate.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the bilateral foot disorders of hammer toes, hallux valgus, hallux rigidus, and pes cavus were incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

The Veteran has advanced that a currently diagnosed back disorder is related to in-service treatment for back strain.  Initially, the Board notes that per a May 2016 VA back examination opinion report the Veteran is currently diagnosed with DJD of the lumbar spine.  Next, as reflected in a November 1963 service treatment record and the report from the May 2016 VA back opinion, the Board finds that during service the Veteran was treated for low back strain.  

Finally, having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of DJD of the lumbar spine.  See 38 C.F.R. § 3.303(b).  

The report from the April 1965 service separation examination does not reflect any spinal disability at service separation, and the Veteran did not complain of back pain in the corresponding medical history report; however, in a March 2017 statement, the Veteran indicated that he did not report his orthopedic problems because he simply stopped doing the various things that caused pain.  As such, he was unaware of the severity of the symptoms.  This statement is supported by the fact that, despite the Veteran indicating on the April 1965 Report of Medical History that he would be returning to professional baseball, upon separating from service the Veteran stopped playing baseball altogether.  

Per the December 2013 claim, the Veteran advanced receiving back treatment from 1964 until the present.  August 2014 lay statements from the Veteran's brother and sister indicate that the Veteran, who was in peak physical condition prior to service, exited service experiencing multiple orthopedic problems, including low back problems.  In the March 2015 Notice of Disagreement (NOD), the Veteran advanced having continuity of symptomatology since service separation.  Further, in a March 2017 statement, the Veteran conveyed that the back disorder had progressively worsened over the years since service separation.

Service treatment records reflect that the Veteran was treated for back strain during service.  Throughout the course of this appeal the Veteran has credibly conveyed having low back disability symptoms since service separation.  Further, the Veteran's siblings also advanced that the Veteran had back pain since service separation.  This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a low back disability since service separation that was later diagnosed as DJD of the lumbar spine.  
See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous joint pain since service).  While a VA examiner in May 2016 did render a negative nexus opinion, for the reasons discussed above, the Board finds this opinion to be inadequate.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured the low back during service and experienced "continuous" symptoms since service separation of DJD of the lumbar spine.  As such, the criteria for presumptive service connection for DJD of the lumbar spine under 38 C.F.R. 
§ 3.303(b) based on "continuous" post-service symptoms have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection is being granted on a presumptive basis (for chronic disease of DJD based on continuous post-service symptoms, under 38 C.F.R. § 3.303(b)), there is no need to discuss entitlement to service connection on a direct, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).  


ORDER

Service connection for a right shoulder disorder of right rotator cuff tendonitis is granted.

Service connection for the bilateral foot disorders of hammer toes, hallux valgus, hallux rigidus, and pes cavus is granted.

Service connection for DJD of the lumbar spine is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


